DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been examined. Claims 1 – 11 are pending in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dan Thomsen (US 2008/0270381 A1) (‘Thomsen’ herein after) further in view of POOVANANATHAN et al.(US 2017/0300531 A1) (‘POOVANANATHAN’ herein after).

With respect to claim 1,
Thomsen teaches an information retrieval method, applicable to a database, wherein the database comprises a plurality of pieces of information and a plurality of index tags, each of the pieces of information is associated with at least one of the index tags, and the information retrieval method comprises: receiving a piece of retrieval information (figure 21A #452, #458-1, paragraph 113 – 114 teaches an input box for receiving the user supplied text string understood as a piece of retrieval information, Thomsen); determining an index tag associated with the retrieval information, wherein the associated index tag is a first filter tag (figure 21A #456, #462, paragraph 116 teaches a filtered search result, Thomsen); extracting a plurality of pieces of first information associated with the first filter tag from the pieces of information of the database, wherein the pieces of first information form a first information set (figure 21A #456, #462, #464, paragraph 116 teaches a filtered search result along with various metadata categories into which the matching information objects fall, Thomsen); extracting a plurality of first index tags corresponding to the pieces of first information from the index tags, wherein the first index tags form a first index tag set (figure 21A #456, #464, figure 22 # 464, #460-1 paragraph 121 teaches a filtered search result along with various metadata categories which are understood as first information set which are further expanded to show various metadata instances that fall under the first information set which can be understood as first index tags into which the matching information objects fall, Thomsen); defining a first index tag sub-set, wherein the first index tag sub-set does not comprise the first filter tag (figure 21A #456, #464, figure 22 # 464, #460-1 paragraph 121 teaches a filtered search result along with various metadata categories which are understood as first information set which are further expanded to show various metadata instances that fall under the first information set which can be understood as first index tags into which the matching information objects fall, Thomsen); displaying the pieces of first information (figure 21A #454 shows the display of the first information that is the search result for the match to the identified term, paragraph 115 and 118, Thomsen); displaying the first index tag sub-sets, wherein a display field of each of the first index tag sub-sets is adjacent to or located in a display field or display page of first information corresponding to the first index tag sub-set (figure 21A #456, #464, figure 22 # 464, #460-1 paragraph 121 teaches a filtered search result along with various metadata categories which are understood as first information set which are further expanded to show various metadata instances that fall under the first information set which can be understood as first index tags into which the matching information objects fall, Thomsen); receiving a second filter tag, wherein the second filter tag is selected from any first index tag in the first index tag sub-set (figure 21A #466 and paragraph 117, 132 teach further filtering using further criteria/attributes/tags be it keywords or file types, Thomsen).
Thomsen teaches suggesting metadata terms to incorporate into the search but does not explicitly disclose as claimed extracting a plurality of pieces of second information associated with the second filter tag from the pieces of first information of the first information set, wherein the pieces of second information form a second information set.
However POOVANANATHAN teaches extracting a plurality of pieces of second information associated with the second filter tag from the pieces of first information of the first information set, wherein the pieces of second information form a second information set in paragraph 23 teaching that when a search keyword is entered by the user through the application, the tag manager refers to the index table to determine if the search keyword matches any tags associated with the data containers (i.e., the files, the documents, and the entities). When the keyword matches the tag associated with at least one of the data containers, the tag manager identifies the corresponding data container and may display the data container as a search result. The search result points to the relevant document, file, or entity whose tag matches the search keyword. Also the tag manager also determines related tags associated with the searched data container and displays the related tags along with the search result. Paragraph 28 states an example of the search and result showing when the search word (e.g., TAG3) matches a tag associated with one or more pointers of the index table, the tag manager determines the entities or files associated with the pointers and the entities are displayed as the search result where the search result may also include other related tags related to the entities.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen to include the teachings of POOVANANATHAN because both of the references are in the same field of study, intelligent tagging and searching based on tags. Furthermore,  POOVANANATHAN improves Thomsen’s retrieval of results with including other related tags to the entities that are matched with the search. The search and index of the content can be textual or non-textual as audio, video for searching and tagging, paragraphs 14 – 18, POOVANANATHAN.

With respect to claim 2,
Thomsen as modified teaches the information retrieval method according to claim 1, further comprising: extracting a plurality of second index tags corresponding to the pieces of second information from the index tags, wherein the second index tags form a second index tag set (figure 22 #460-2 paragraphs 116 – 117 teach a breakdown of different file types for the listed objects with control #466 to filter the listed information objects, Thomsen); defining a second index tag sub-set, wherein the second index tag sub-set does not comprise the first filter tag or the second filter tag (figure 22 #460-2 paragraphs 116 – 117 teach a breakdown of different file types for the listed objects with control #466 to filter the listed information objects, Thomsen); displaying the pieces of second information (figure 21A #456, #460-1, #460-2, paragraph 126 – 129, Thomsen); displaying the second index tag sub-sets, wherein a display field of each of the second index tag sub-sets is adjacent to or located in a display field or display page of second information corresponding to the second index tag sub-set (figure 21A #456, #460-1, #460-2 and paragraph 126 – 129, Thomsen); receiving a third filter tag, wherein the third filter tag is selected from any second index tag in the second index tag sub-set (figure 21A #456, #460-1, #460-2, figure 21B and paragraph 126 – 129, Thomsen); and extracting a plurality of pieces of third information associated with the third filter tag from the pieces of second information of the second information set, wherein the pieces of third information form a third information set (figure 21A #456, #460-1, #460-2 and paragraphs 131 – 132 teaches that the user can filter the initial search results by selecting certain metadata instances appearing in the right pane for exclusion, for AND, or for OR functions. This filtering is applied to every catalog item found in the search, across all displayed metadata categories. As a result of the filtering, the search module dynamically updates the list of information objects in the middle pane 454, 454' and dynamically recalculates the number of information objects now falling under each metadata category and instance, Thomsen).

With respect to claim 3,
Thomsen as modified teaches the information retrieval method according to claim 1, wherein the first index tag is a text, a picture or a combination thereof (figure 21A #452, #458-1, paragraph 113 – 114 teaches an input box for receiving the user supplied text string understood as a piece of retrieval information and figure 21A #456, #464, figure 22 # 464, #460-1 paragraph 121 teaches a filtered search result along with various metadata categories which are understood as first information set which are further expanded to show various metadata instances that fall under the first information set which can be understood as first index tags into which the matching information objects fall, Thomsen).

With respect to claim 4,
Thomsen as modified teaches the information retrieval method according to claim 1, wherein the first index tags corresponding to the pieces of first information are clickable, and the method further comprises: receiving a click signal, wherein the click signal is generated by clicking the first index tag; and generating the second filter tag according to the clicked first index tag (paragraphs 21, 25 – 26, POOVANANATHAN).

With respect to claim 5,
Thomsen as modified teaches the information retrieval method according to claim 1, wherein in the step of displaying the first index tag sub-set, only first index tags corresponding to at least two pieces of first information are displayed (figure 21A and paragraph 113 – 114 teaches an input box for receiving the user supplied text string understood as a piece of retrieval information and figure 21A #456, #464, figure 22 # 464, #460-1 paragraph 121 teaches a filtered search result along with various metadata categories which are understood as first information set which are further expanded to show various metadata instances, Thomsen).

With respect to claim 6,
Thomsen as modified teaches the information retrieval method according to claim 5, wherein in the step of displaying the first index tag sub-set, the first index tags corresponding to all of the pieces of first information in the first information set are not displayed (figure 21A #456 shows the first index tags but the further information is not displayed unless further clicked for refining, Thomsen).

With respect to claim 7,
Thomsen as modified teaches the information retrieval method according to claim 5, further comprising: displaying an information quantity near the first index tag, wherein the information quantity is a quantity of first information having the same first index tag in the first information set (figure 21A #464, paragraphs 116, 122 teaches that adjacent each displayed metadata category is a parenthesized number representing the number of listed information objects that fall under that metadata category, Thomsen).

With respect to claim 8,
Thomsen as modified teaches the information retrieval method according to claim 1, further comprising: receiving a selection of a display field of each of the pieces of first information, and then displaying a display field of a first index tag sub-set corresponding to the first information (figure 21A #452, #458-1, paragraph 113 – 114 teaches an input box for receiving the user supplied text string understood as a piece of retrieval information figure 21A #454, #456, #462, paragraph 113, 115 - 116 teach a left pane for receiving a user-supplied text string; a middle pane for displaying a list of information objects found after an initial search of the index and any post-search filtering; and a right pane for post-search filtering of the information objects listed in the middle pane, Thomsen).

With respect to claim 9,
Thomsen as modified teaches the information retrieval method according to claim 1, further comprising: receiving a piece of window information before the step of extracting the index tags, wherein the window information is a reminder of the pieces of first information displayed on a client; and the step of extracting the index tags further comprises: extracting the first index tag set formed by the first index tags corresponding to the pieces of first information displayed on the client (paragraph 83 teaches extracting metadata, paragraph 86 teaches extraction information objects and paragraph 129 teaches search module extracts every metadata instance pointer from each found catalog item that satisfies the search. The metadata instances are arranged according to the structure of the metadata model--the search module uses each extracted GUID to find the corresponding metadata instance in the metadata model and to identify the metadata category within which that metadata instance falls, Thomsen and figure 3, paragraph 28 and 31 – 32, POOVANANATHAN).

With respect to claim 10,
Thomsen as modified teaches the information retrieval method according to claim 1, further comprising: displaying the first filter tag and the second filter tag corresponding to the pieces of second information (figure 21A and paragraph 113 – 114 teaches an input box for receiving the user supplied text string understood as a piece of retrieval information and figure 21A #456, #464, figure 22 # 464, #460-1 paragraph 121 teaches a filtered search result along with various metadata categories which are understood as first information set which are further expanded to show various metadata instances, Thomsen and figure 3, paragraph 28 and 31 – 32, POOVANANATHAN).

With respect to claim 11,
Thomsen as modified teaches the information retrieval method according to claim 1, wherein a display sequence of the first index tags of the first index tag sub-set is decided based on a condition selected from a group formed by a click-through rate, an information publication time, an information association degree and a combination thereof (paragraphs 21, 25 – 26, POOVANANATHAN).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170220582 A1 teaches Tag selection, clustering and recommendation of content.
US 20070005576 A1 teaches extraction of keywords from corpus of data and filtering with the tag data subset extracted.
US 20160179416 A1 teaches smart tagging along with content index tags to assist with filtered view of data, files and tags.
US 20160283564 A1 teaches results from a database are returned and a query is supplemented by tags associated with selected search results. Iterative responses are used until the results converge maximally or to the satisfaction of a user. 
US 20210034657 A1 teaches multi-term contextual tags determined for the digital content to additional digital content based on similarities between the digital content and additional digital content. Additionally, the disclosed systems can provide digital content as search results based on the associated multi-term contextual tags.
US 20160267147 A1 teaches tag clouds visualizations and filtering results using the same.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 11/18/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166